OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
              OFFld#LEBOX lMOgjeABgOL STATIONi.AilS.3LINJvTJ^^J§7MDSTAGE>>PITNEYBOWES
                       Dus.f
              STATE OF TEXAS
              PENALTY FOR
                                                              ZIP 78701
              PRIVATE USE                                     02 W
                                  3;   , fl-'u.*              0001401623 JUN. 12. 2015
  6/11/2015                       ->
  KNIGHTEN, ZACHARY L. Tr. Gt. No. W92-43796-H (D)                         WR-26,815-14
  On this day, the application for!>lf(F Writ of J^abeas Corpus has been received
 and presented to the Court.      N^.., "'*-'-
                                          ^'"                       Abel Acosta, Clerk
                               ZACHARY L. KNIGHTEN
                                                        L-TDC#627114




E.MEBN3B